Name: 1999/314/EC: Commission Decision of 9 April 1999 concerning the questionnaire relating to Council Directive 96/82/EC on the control of major-accident hazards involving dangerous substances [notified under document number C(1999) 856] (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  environmental policy;  health;  technology and technical regulations
 Date Published: 1999-05-08

 Avis juridique important|31999D03141999/314/EC: Commission Decision of 9 April 1999 concerning the questionnaire relating to Council Directive 96/82/EC on the control of major-accident hazards involving dangerous substances [notified under document number C(1999) 856] (Text with EEA relevance) Official Journal L 120 , 08/05/1999 P. 0043 - 0045COMMISSION DECISIONof 9 April 1999concerning the questionnaire relating to Council Directive 96/82/EC on the control of major-accident hazards involving dangerous substances(notified under document number C(1999) 856)(Text with EEA relevance)(1999/314/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/82/EC of 9 December 1996 on the control of major-accident hazards involving dangerous substances(1), and in particular Article 19(4) thereof,Having regard to Council Directive 91/692/EEC of 23 December 1991 on standardising and rationalising reports on the implementation of certain Directives relating to the environment(2),Whereas Article 19(4) of Directive 96/82/EC requires the Member States to report on the implementation of this Directive on a three-yearly basis; whereas this report has to be established on the basis of a questionnaire or outline drafted by the Commission in accordance with the procedure set out in Article 6 of Directive 91/692/EEC;Whereas the three-years period should cover 2000 to 2002 inclusive;Whereas the measures envisaged in this Decision are in accordance with the opinion delivered by the committee set up by Article 6 of Directive 91/692/EEC,HAS ADOPTED THIS DECISION:Article 1The questionnaire as attached in the Annex is hereby adopted.Article 2The Member States shall draw up a report covering the period 2000 to 2002 inclusive in accordance with the questionnaire in the Annex.Article 3This Decision is addressed to the Member States.Done at Brussels, 9 April 1999.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 10, 14.1.1997, p. 13.(2) OJ L 377, 31.12.1991, p. 48.ANNEXQuestionnaire on Directive 96/82/EC on the control of major-accident hazards involving dangerous substances (Seveso II)Introductory remarksThis questionnaire has been prepared in order to assist Member States and the Commission on exchange of information as required by Article 19 of the Seveso II Directive. In particular, according to Article 19(4) of the Directive Member States shall provide the Commission with a three-yearly report for establishments covered by Articles 6 and 9 (so-called upper tier establishments).Member States shall submit one report covering each three-year-period, at the latest nine months after the end of the reporting period. The report should include separate information for each year of the reporting period. The report covering the period 1997 to 1999 must be submitted before the end of September 2000.(1) General informationTotal number of establishments covered by Articles 6 and 9 of the Directive (so-called upper tier establishments)(2) Safety reports(a) Total number of establishments who have submitted safety reports, as required under Article 9 of the Directive.(b) Total number of establishments for which the safety reports have been examined by competent authorities and conclusions communicated to the operator to fulfil the obligations referred to in Article 9(4).(3) Emergency plans(a) How many establishments have internal emergency plans, as required under Article 11(1)(a) of the Directive?(b) How many operators have supplied the competent authorities with the necessary information to enable them to draw up an external emergency plan, as referred to in Article 11(1)(b) of the Directive?(c) For how many establishments have external emergency plans been drawn up by the designated authorities, as referred to in Article 11(1)(c) of the Directive?(d) In how many cases have the competent authorities decided, in view of the information contained in the safety report, that the requirement to produce an external emergency plan shall not apply, as covered by Article 11(6)?(4) Domino effects(a) How many establishments and groups of establishments have been identified, where the likelihood and the possibility or consequences of a major accident may be increased because of the location and the proximity of such establishments, as referred to in Article 8(1) of the Directive on the domino effect?(b) In how many cases as given in (a) above has suitable information been exchanged, as referred to in Article 8(2)(a) of the Directive?(c) In how many cases as given in (a) above has provision been made for cooperation in informing the public and supplying information to the competent authority, as referred to in Article 8(2)(b)?(5) Land-use planningHow many upper tier establishments have been taken into account in the development of land-use planning policies, as referred to in Article 12(1)?(6) Information on safety measures(a) For how many establishments has information to the public been issued, as referred to in Article 13(1)?(b) In how many cases have the competent authorities made available to other Member States sufficient information to enable them to prepare emergency plans, as required in Article 13(2)?(c) In how many cases have the competent authorities provided information to another Member State concerning establishments incapable of creating a major accident hazard beyond its boundary, as referred to in Article 13(3)?(d) How many safety reports have been made available to the public, as referred to in Article 13(4) of the Directive?(7) Prohibition of useIn how many cases have the competent authorities prohibited the use or bringing into use, as described in Article 17(1), of any establishment, installation or storage facility covered by Article 9?(8) Inspection(a) How many upper tier establishments have been subject to inspection as referred to in Article 18(1)?(b) How many upper tier establishments are subjected to- an inspection programme based on systematic appraisal?- an inspection programme based on at least one on-site inspection every 12 months?